Citation Nr: 1501918	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  09-37 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial compensable evaluation for posttraumatic stress disorder (PTSD) for the period prior to October 2, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel






INTRODUCTION

The Veteran served on active duty from September 1955 to June 1957.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO), which found clear and unmistakable error in a June 1958 rating decision that had denied service connection for psycho-neurotic reaction, post-traumatic. In relevant part, this November 2007 rating decision granted service connection for posttraumatic stress disorder (PTSD) with dysthymia, established an effective date of June 18, 1957, and assigned a noncompensable initial rating from that date until October 2, 2001. The Veteran has appealed this portion of that initial rating.

The Board remanded this case for further development in August 2013, January 2014, and September 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay, another remand is necessary in order to fulfill the duty to assist and to provide the Veteran with every opportunity to pursue his claim.

By way of summary, the Board notes that the Veteran is claiming entitlement to a compensable initial rating for PTSD for the period of June 18, 1957, to October 1, 2001, based on social and occupational impairment and/or psychoneurotic reaction symptoms (including stomach complaints). 

In its most recent remand, the Board noted that the Veteran had submitted lay statements and private treatment records, and that the VA had medical and educational records for the Veteran during this period.

The Veteran's claimed symptoms have included digestive problems; sleep problems; forgetfulness; alcohol abuse; interpersonal problems; and employment problems. The Board ultimately found that medical expertise was necessary to determine whether these symptoms were part of his PTSD disability picture during this time period and their severity, and on remand, directed that the Veteran be provided with a VA examination. 

The Board's remand directives instructed the VA examiner to clarify which symptoms are attributable to the Veteran's PTSD (previously diagnosed as psycho-neurotic reaction, post-traumatic) for the period of June 18, 1957, to October 1, 2001.  If symptoms exhibited during this time-frame could not be attributed to PTSD, the examiner was instructed to indicate whether any of the reported symptoms were more accurately attributed to a cause other than PTSD.  Finally, the examiner was instructed to consider the lay statements of record and the Veteran's education and employment history in determining the extent of occupational and social impairment demonstrated during this period (June 18, 1957, to October 1, 2001).

The Veteran was provided with a VA examination in October 2014.  The examiner assessed the current severity of the Veteran's PTSD; however, no opinion was provided with regard to the Veteran's disability for the period on appeal-prior to October 2001.  

The Veteran is entitled to substantial compliance with the terms of the Board's Remand. See Stegall v. West, 11 Vet. App. 268 (1998).  As such, another  remand necessary to obtain the necessary opinion with regard to the severity of the Veteran's service-connected PTSD prior to October 2001.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the Veteran's claims folder to a suitably qualified VA examiner for clarification of which of the Veteran's claimed symptoms prior to October 2001 should be attributed to his PTSD. 

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner. In particular, records reflecting treatment and statements by the Veteran concerning symptoms for the time period from June 18, 1957, to October 1, 2001 must be reviewed by the examiner.  Consideration of such should be reflected in the completed examination report or in an addendum.

Specifically, the examiner must address the following concerns:

a.  Clarify which symptoms are attributable to the Veteran's PTSD (previously diagnosed as psycho-neurotic reaction, post-traumatic) for the period of June 18, 1957, to October 1, 2001. While not an exhaustive list, the Board notes that the Veteran's claimed symptoms include digestive problems, sleep problems, alcohol abuse, interpersonal problems, and employment problems.

b.  Alternately, the examiner should indicate whether any of the reported symptoms are more accurately attributed to a cause other than PTSD.

If the examiner is unable to determine whether a reported symptom is associated with the Veteran's PTSD or another condition, he or she should so state.

c.  The examiner should also consider the lay statements of record and the Veteran's education and employment history in determining the extent of occupational and social impairment demonstrated during this period (June 18, 1957, to October 1, 2001).

      Reasons should be given for all opinions.

2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




